Citation Nr: 1508430	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the evaluation of major depressive disorder from 70 percent to 50 percent was proper, effective August 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1966 to May 1981.

These matters come on appeal before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A November 2009 rating decision proposed to decrease the evaluation for major depressive disorder from 70 percent to 50 percent, and denied entitlement to a TDIU.  A May 2010 rating decision made the proposed decrease effective August 1, 2010, and a September 2010 decision affirmed that determination after additional evidence had been received.  

In his September 2010 formal appeal, the Veteran requested a hearing before the Board, and indicated that he did not wish to appeal the denial of his claim for entitlement to a higher rating for hearing loss.  The Veteran withdrew his hearing request in a March 2013 statement; thus, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2014); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO increased the disability evaluation for the Veteran's major depressive disorder from 50 percent to 70 percent.

 2.  In November 2009, following examination in September 2009, the RO proposed to reduce the 70 percent rating for major depressive disorder to 50 percent. 

3.  In a May 2010 rating decision, the RO reduced the disability evaluation for the Veteran's major depressive disorder to 50 percent, effective August 1, 2010.

 4.  Since August 1, 2010, the evidence does not show that the Veteran's major depressive disorder has improved.

5.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The reduction from 70 percent to 50 percent for the service-connected major depressive disorder, effective August 1, 2010, was not proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, Diagnostic Code 9410-9434 (2014).

2.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting restoration of a 70 percent disability evaluation for major depressive disorder, and entitlement to a TDIU, there are no further VCAA duties with respect to those claims.

Rating Reduction

As noted, a May 2010 rating decision decreased the disability evaluation for the Veteran's major depressive disorder from 70 percent to 50 percent, effective August 1, 2010.  The RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction as addressed above. 

The next question is whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 70 percent disability evaluation was awarded effective February 21, 2008, and was reduced effective August 1, 2010, less than five years later.  Accordingly, 
38 C.F.R. § 3.344(c) does not apply as the procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) are not applicable to ratings which have been in effect for less than five years.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).

Unlike the requirements for a reduction in the evaluation for disabilities in effect for five years or more which require evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, warrant a reduction when an adequate re-examination discloses improvement in the condition.  See 38 C.F.R. § 3.344(c).

There are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown, 
5 Vet. App. at 420-421.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 
38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran's major depressive disorder is rated under Diagnostic Code 9410-9434 and utilizes the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9410-9434. 

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The April 2008 rating decision that increased the evaluation from 50 percent to 70 percent was based on a March 2008 VA psychiatric examination.  Thus, the Board will consider that examination in relation to the other, more recent evidence of psychiatric symptoms to determine whether improvement has been shown.  

At the March 2008 examination, the Veteran endorsed suicidal ideation and told the examiner that he had "good days and bad days."  He reported that he worked part time and that he has had several angry outbursts due to conflicts with his coworkers.  He stated that, on at least one occasion, he raised his voice to a coworker and began crying.  He also reported that he was suing his roommate over a monetary dispute.  He reported being involved with friends and with a motorcycle club.  He mentioned several hobbies, including photography and arts and crafts, and stated that he attends performances at the local high school.  He reported having little contact with his family.  The examiner noted that the Veteran had a depressed mood with a congruent affect.  He was tearful during the interview.  Eye contact was intermittent.   He reported becoming confused at work and getting instructions wrong.  He complained of difficulty sleeping.  He reported having anger outbursts about once a week.  The GAF score was 50.  The assessment was chronic major depressive disorder, described by the examiner as "unremitting," and characterized by frequent crying spells, sleep disturbance, loss of energy, feelings of worthlessness, hopelessness, diminished ability to concentrate, recurrent suicidal ideation, weight loss, and fatigue.  He described problems getting along with others both socially and professionally.  The examiner remarked that, "due to the chronicity of his symptoms, as well as limited response to treatment, the Veteran's prognosis remains guarded."

VA outpatient treatment records of July 2008 show that he experienced suicidal ideation in the past week, and was sad and tearful throughout the visits.  His GAF scores were 50 and 52.  He presented with a good mood in August 2008, expressing hopeful feelings about moving to another state.  His GAF score was 52.  

He was provided a VA psychiatric examination in September 2009 in conjunction with his TDIU claim.  He told the examiner that he had been terminated from his previous job due to frequent anger outbursts and "consistent" conflict with coworkers.  He reported a depressed mood and rated it at a 10 on a scale of 1 to 10.  He reported experiencing crying spells two to three times per week.  He reported experiencing increased sleep.  He denied suicidal ideation, but reported experiencing thoughts of death and a desire to die.  He reported a loss of interest in pleasurable activities.  He reported decreasing his involvement in his motorcycle club and feeling irritable around others.  He became tearful during the examination and exhibited poor eye contact.  Memory was moderately impaired and the examiner noted he reported difficulty remembering things he may have done in the past 48 hours.  Mental status examination reflected he was neatly groomed and cooperative and attentive.  He had a depressed mood and constricted affect.  Attention and orientation were intact.  Thought process and content were unremarkable.  The examiner noted that the Veteran did have inappropriate behavior and explained he had anger outbursts at his prior place of employment.  He indicated he only bathed once or twice most weeks.  The VA examiner assessed the Veteran as having deficiencies in most areas, including judgment, thinking, family relations, work, mood or school due to his psychiatric disorder.  The examiner explained that the Veteran's judgment and thinking were deficient as he believed he would never find employment or be truly happy, family relationships were strained as he did not have motivation to contact his family and his family has not made attempts to contact him which furthered feelings of depression, and work as he was unemployed, lost a job due to irritability, mood was depressed and described as moderate to severe on average.  

A November 2009 VA group therapy note states that the Veteran appeared to be making improvements toward managing his anger.  The GAF score was 58.  At a November 2009 individual therapy session, he became tearful and reported some memory problems.  The GAF score was 55.  In December 2009, he presented with a flat affect and dysphoric mood.  His appearance was disheveled and grooming was poor.  He expressed anger over the recent notification from VA regarding his rating reduction.  He stated that he has been volunteering less and his social engagements decreased because he has minimal tolerance for others.  The GAF score was 52.  In January 2010, he reported ongoing problems with depression.  He stated that he cannot work a paying job due to conflicts with others.  The GAF score was 60.  A March 2010 mental health note shows that the Veteran presented as tearful and feeling hopeless.  He stated that he has had three jobs in the last year and a half and lost them all due to interpersonal relationships.  He expressed a desire to quit his volunteer work due to problems with a manager.  The author of the VA treatment note remarked that, "I am not sure [the Veteran] is able to keep a job due to interpersonal relationships."  The GAF score was 50.  Another March 2010 VA treatment note shows that the Veteran was feeling depressed and was having some suicidal thinking.  He reported that he was isolating more and indicated that he needed to increase his VA mental health visits.  The GAF score was 55.  VA outpatient treatment records of April 2010 show that he came in complaining of difficulty sleeping.  He reported that his current volunteer work helps his mood, and that if he gets upset, he can just walk away because the work is voluntary.  He reported getting into an altercation with the manager recently.  He noted that he has been dismissed from multiple jobs due to anger and conflict with his supervisors.  His GAF score was 55.  At an April 2010 individual therapy session, he reported depression and lack of sufficient sleep.  He stated that he had to reduce the number of hours that he volunteers, and cited "personality conflicts" with another volunteer.  The GAF score was 55.  In July 2010, he stated that he continued to have problems with his volunteer work and has been "told several times to go home."  The GAF score was 55.  

He was provided another VA examination in August 2012.  His GAF score was 55.  The assessment was occupational and social impairment with reduced reliability and productivity.  The examiner did not provide any additional narrative as to the Veteran's current symptomology.  

Based on the evidence above, the Board finds that the reduction was not proper.  Improvement is not shown at any time during the period on appeal.  Although the Veteran's GAF score has been higher at times, his overall symptoms have not improved.  Rather, the evidence shows that he frequently experiences increases and decreases in the severity of his symptoms.  For example, his GAF score ranged from 58 to 52 between November and December of 2009.  The GAF score was 60 approximately one month later in January 2010.  His GAF score was 50 in March 2010, when he presented as tearful and feeling hopeless.  This evidence suggests that he experiences dramatic mood swings; it does not suggest improvement.  

Significantly, the September 2009 VA examination, on which the reduction was based, concluded that the Veteran had deficiencies in most areas, including judgment, thinking, family relations, work, mood or school due to his psychiatric disorder.  This finding places the Veteran squarely within the criteria for a 70 percent disability rating.  The September 2009 VA examiner also discussed thoughts of death, neglect of personal hygiene, irritability and anger outbursts, and difficulty adapting to stressful circumstances and difficulty maintaining relationships, symptoms that also correlate to a 70 percent evaluation.

During the period on appeal, the evidence shows that he was terminated from at least one job due to anger outbursts, and that he was having difficulty maintaining his volunteer work due to interpersonal relationships.  The evidence reflects that he became more isolated and decreased his involvement in his motorcycle club and other activities that he had previously found pleasurable.  Throughout the appeal period, his condition was described by VA examiners as "chronic," "unremitting," and nonresponsive to treatment.  

As improvement is not shown, the Board finds that restoration of the 70 percent disability evaluation is warranted.  38 C.F.R. § 3.344(c).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a Veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Veteran contends that he is unable to secure or maintain employment due to his major depressive disorder and hearing loss.  In his April 2009 claim for TDIU, he provided evidence that he had been terminated from his last job due to his inappropriate behavior.  

Service connection is currently in effect for major depressive disorder, rated as 70 percent disabling; bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and left fifth finger fracture, fractured distal right tibia, rhinitis with sinusitis, and hemorrhoids, all rated as 0 percent disabling.  The combined disability evaluation is 80 percent.  

The meets the criteria for consideration under 4.16(a) for TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

He was provided a VA psychiatric examination in September 2009 in conjunction with his TDIU claim.  He told the examiner that he had been terminated from his previous job due to frequent anger outbursts and "consistent" conflict with coworkers.  He stated that management did not support him.  Regarding his attempts to secure gainful employment following his termination from his previous job, the Veteran stated, "I've been trying to look for a job but even the grocery store that was hiring wouldn't hire me.  I even went to Texas for six months... but didn't find anything then I came back."  He further related that he searched for employment on a daily basis for several months, using the internet, newspaper, and by visiting businesses in person.  The examiner opined that the Veteran would be capable of "sedentary employment with staff support."

A March 2010 VA treatment record noted the Veteran had been unable to find work and had 3 jobs in the last year and a half and lost all of them due to interpersonal relationships.  He seemed to resent authority and did not like people telling him what to do or that he has made a mistake.  The nurse practitioner continued that she was not sure the Veteran is able to keep a job due to interpersonal relationships.  
He underwent a VA audiology examination in June 2012.  The examiner opined that, as long as the Veteran used his hearing aids, his hearing loss would not interfere with his ability to work.

He was provided another VA psychiatric examination in August 2012.  The Veteran reported that, after his job search was unsuccessful, he began doing volunteer work for an organization that provides meals to terminally ill people.  He stated that he had to give that up too, because he "couldn't handle the pressure" of working with lots of people in a fast-paced environment."  He told the examiner that, "all I do now is stay home and drive and deliver food on Mondays to about 12 people - that's all I can handle every week."  The examiner opined that the Veteran's major depressive disorder symptoms "do not appear to eliminate his capacity for physical and sedentary employment."  The examiner did not provide a rationale for the opinion.  

The record contains several lay statements, all dated in August 2012, from employees of the organization where the Veteran volunteers.  A statement from M.D. notes that the Veteran "has continually been forced to scale back the amount of time spent in our kitchen as well as changing the types of projects he works with us on due to his increasing problems with anxiety and panic attacks."  A statement from C.S., the executive director of the organization, also asserts that the Veteran is limited in his ability to work due to increasing anxiety and panic attacks.  She further states, "we have no problem working around the days he is unable to come in and have switched projects to suit him better to eliminate the stress for him.  Prepping food for catering events and kitchen work for packaging meals for the clients has become overwhelming for him because of the speed and time factor and interaction with others.  At this point he is only able to drive one route on Mondays, this seems to suit him best since he is at his own pace and is able to work alone."  Finally, a statement from R.L. asserted that, "I have seen a very severe decrease in his abilities to perform those tasks that he at one time could do with no problem."  In particular, R.L. cited the Veteran's inability to be around other people or be in an area with a lot of activity.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  Contrary to the September 2009 VA examiner's opinion, the Board finds that it is unlikely that the Veteran would be able to secure and maintain substantially gainful employment in an environment where frequent outbursts and consistent conflicts with coworkers would be tolerated.  The Board finds more probative the lay evidence showing he was unable to maintain even his volunteer work, despite the efforts of staff and other volunteers to be supportive and accommodating of his disability.  Thus, the evidence reflects that the Veteran would be unable to maintain substantially gainful employment, even in a supportive environment where he is able to dictate his schedule and job duties, and can limit his interaction with others.  

Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).







ORDER

Restoration of a 70 percent evaluation for major depressive disorder is granted, subject to controlling regulations governing payment of monetary awards.

A TDIU is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


